Title: From George Washington to Jonathan Boucher, 5 May 1772
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon May 5th 1772.

As I wrote to you yesterday, I should scarcely have found any thing to have said today, had not Mr Ballendine’s desire of laying before Govr Eden & the Gentlemen of Annapolis, a Scheme which he has been encouraged to adopt, of visiting the Duke of Bridgewaters Works, & other things of the kind in England, with a view of bringing himself better acquainted with the true principles of that sort of knowledge, laid me under a kind of necessity of giving him a line to Govr Eden &ca (not that I would mean to recommend, either the Man, or his Measures further than they deserve) whilst I was doing this, it occurd to me from an advertisement of a desired meeting of the Clergy in Annapolis, that you might possibly be there; & therefore I recommended

it to Mr Ballendine to shew you the Plan also; as he has met with pretty considerable incouragement on this side the Potomack, and has got Letters (as he says) from Lord Dunmore to Mr Brinley, & other’s, from whom he expects the Insight necessary to enable him to be instrumental in carrying into execution the present attempt of extending the Navigation of Potomack from Tidewater upwards, as far as Fort Cumberland—At the sametime that I acknowledge that, Mr Ballendine has a natural genius to thing’s of this sort, which if properly encouraged may tend much to publick utility, I cannot help adding, that, his Principles have been loose; whether from a natural depravity, or distressd circumstances, I shall not undertake to determine; how far therefore a Man of this cast is entitled to encouragement every one must judge for themselves, for my part I think if he applies the Money Subscribd, to the end proposed, the Publick will derive great advantages from it; on this acct it is, alone, I wish to see him encouraged, and on this principle it is, I have taken the liberty of mentioning of him to Govr Eden, Colo. Sharpe, Majr Jenifer and yourself; because, I think the opening of the Potomack will at once fix the Trade of the Western Country (at least till it may be conductd through the Mississipi, by New Orleans) through that Channel; and end, in amazing advantages to these two Colonies—I shall not trouble you further on this Subject—Mr Ballendine says he must be at Annapolis this Night, I am therefore detaining him—I am very sincerely Dr Sir Yr Most Obedt Servt

Go: Washington

